Citation Nr: 1455043	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a compensable rating for diabetic retinopathy.

4.  Entitlement to an initial compensable rating for bilateral dry eye syndrome.

5.  Entitlement to service connection for cataracts.

6.  Entitlement to service connection for sick sinus syndrome status post pacemaker implantation.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011 and November 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2011 rating decision, in pertinent part, denied a compensable rating for erectile dysfunction and denied entitlement to TDIU.  The November 2013 rating decision granted service connection for bilateral dry eye syndrome and assigned a noncompensable rating effective August 8, 2012, denied a compensable rating for diabetic retinopathy, and denied service connection for cataracts and sick sinus syndrome status post pacemaker implantation.

In July 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

On June 6, 2014 the Veteran filed claims for increased ratings for erectile dysfunction, bilateral dry eye, and diabetic retinopathy.  On June 16, 2014 the Veteran filed a timely notice of disagreement with the November 2013 rating decision.  Also on June 16, 2014 the Veteran submitted a statement withdrawing his claim filed on June 6, 2014.  In an October 2014 letter to the Veteran, VA explained that the Veteran's claims of entitlement to a compensable rating for bilateral dry eye syndrome and diabetic retinopathy, and service connection for cataracts and sick sinus syndrome would be considered pursuant to the notice of disagreement already filed.  As explained further below, he had already withdrawn his appeal for the issue of entitlement to an increased rating for erectile dysfunction in April 2012.

The issues of entitlement to TDIU, entitlement to a compensable rating for diabetic retinopathy, entitlement to an initial compensable rating for bilateral dry eye syndrome, entitlement to service connection for cataracts, and entitlement to service connection for sick sinus syndrome status post pacemaker implantation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2012 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to a compensable rating for erectile dysfunction; although he subsequently filed a claim of entitlement to an increased rating for erectile function on June 6, 2014, he subsequently withdrew this claim in a June 16, 2014 statement.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a compensable rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on April 4, 2012, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  [As noted above, on June 6, 2014 the Veteran filed a new claim of entitlement to an increased rating for erectile dysfunction; however, in a June 16, 2014 statement, the Veteran withdrew that claim.]  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a compensable rating for erectile dysfunction.


ORDER

The appeal of the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim of entitlement to TDIU, since the most recent supplemental statement of the case was issued in March 2012, service connection was granted for bilateral dry eye syndrome (in the November 2013 rating decision currently on appeal).  Insofar as service connection was granted for this new disability, and based upon the current medical evidence of record, there is no comprehensive medical opinion regarding whether the Veteran's service-connected disabilities acting alone or in concert render him unable to obtain substantially gainful employment consistent with his education and industrial background.  Notably, the Veteran has completed four years of high school and has previously worked as a painter and custodian.  Therefore, a remand is required to obtain such an opinion which reflects consideration of all service-connected disabilities.

As noted in the Introduction, in a November 2013 rating decision, the RO granted service connection for bilateral dry eye syndrome and assigned a noncompensable rating effective August 8, 2012, denied a compensable rating for diabetic retinopathy, and denied service connection for cataracts and sick sinus syndrome status post pacemaker implantation.  On June 16, 2014, the Veteran filed a timely notice of disagreement with respect to the ratings assigned for diabetic retinopathy and bilateral dry eye syndrome as well as the denials of service connection for cataracts and sick sinus syndrome.  To date, the RO has not issued a statement of the case regarding these issues.   

As previously indicated, although the Veteran filed claims on June 6, 2014, for increased ratings for erectile dysfunction, bilateral dry eye, and diabetic retinopathy, he subsequently submitted a statement on June 16, 2014 withdrawing his claims filed on June 6, 2014.  In an October 2014 letter to the Veteran, VA explained that the Veteran's claims of entitlement to a compensable rating for bilateral dry eye syndrome and diabetic retinopathy, and service connection for cataracts and sick sinus syndrome would be considered pursuant to the notice of disagreement already filed.  

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Because the Veteran receives treatment through VA and because the most recent VA treatment records in the claims file are dated in July 2013, up to date VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file or all outstanding VA treatment records dated from July 2013 to the present.  All attempts to obtain those records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities render him unemployable.  The examiner is requested to obtain a complete educational and occupational history from the Veteran and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, acting alone or in concert, prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  The Veteran has indicated that he completed four years of high school and has previously worked as a painter and custodian.

The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, re-adjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.
 
5.  Issue a statement of the case, containing all applicable laws and regulations, on the issues of entitlement to an initial compensable rating for bilateral dry eye syndrome, entitlement to a compensable rating for diabetic retinopathy, entitlement to service connection for cataracts, and entitlement to service connection for sick sinus syndrome status post pacemaker implantation.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and his representative should be advised of the time period in which to perfect an appeal of these issues.  Only if an appeal as to such issue(s) is/are perfected within the applicable time period should such issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


